 250325 NLRB No. 32DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Employer has excepted to some of the hearing officer™scredibility findings. The Board™s established policy is not to overrule
a hearing officer™s credibility resolutions unless the clear preponder-
ance of all the relevant evidence convinces us that they are incorrect.
Stretch-Tex Co., 118 NLRB 1359, 1361 (1957). We find no basisfor reversing the findings.2Given our findings below, we find it unnecessary to pass on thehearing officer™s recommendation regarding the Petitioner™s Objec-
tion 1 and on that part of the catchall objection relating to the solici-
tation of grievances. In the absence of exceptions, we adopt pro
forma the hearing officer™s recommendation that the Petitioner™s Ob-
jections 2 and 3 be overruled.3Indeed, the Employer has not excepted to the finding of objec-tionable conduct.Chairman Gould agrees that the interrogations were objectionable.He, however, finds it unnecessary to rely on Sunnyvale MedicalClinic, 277 NLRB 1217 (1985).4The evidence in question was presented under the Petitioner™stimely filed ‚‚catch all™™ objection, which alleges as follows: ‚‚By
these and other acts and conduct, the Employer has interfered with
the employees™ free choice of a bargaining representative.™™Lowndes County Health Services, Inc. d/b/aLakehaven Nursing Home and United Foodand Commercial Workers Union, Local 1996,
AFLŒCIO, CLC, Petitioner. Case 12ŒRCŒ8003December 31, 1997DECISION AND DIRECTION OF SECONDELECTIONBYCHAIRMANGOULDAND
MEMBERSFOXAND
HURTGENThe National Labor Relations Board has consideredobjections to an election held November 14, 1996, and
the hearing officer™s report recommending disposition
of them. The election was conducted pursuant to a
Stipulated Election Agreement. The revised tally of
ballots shows 21 for and 24 against the Union, with
3 challenged ballots, an insufficient number to affect
the results.The Board has delegated its authority in this pro-ceeding to a three-member panel.The Board has reviewed the record in light of theexceptions and briefs, and has decided to adopt the
hearing officer™s findings1and recommendations asmodified below.2A. The Objectionable Conduct1. Objection 4 alleges that employees were coer-cively interrogated about their views on union rep-
resentation. The hearing officer found that management
consultant Joe Sims asked employee Diane Mathis,
after she expressed some reluctance to speak to him,
whether she ‚‚was in agreement with what was hap-
pening.™™ Sims separately asked employee La Donna
Matchett how she felt about the Union.The hearing officer found that both interrogationsconstituted objectionable conduct. She declined to set
aside the election, however, because she believed that
the misconduct would not sufficiently affect the results
of the election.We agree with the hearing officer that Sims™ interro-gations of Mathis and Matchett were objectionable.3We discuss in section B, below, the question whetherthe election should be set aside.2. The hearing officer found that the Petitionerfailed to timely submit to the Regional Director evi-
dence in support of the allegation that licensed prac-
tical nurse Idella Griffin told employee Vivian Woods
that union supporter Jo Hannah Berrian would be fired
if the Employer won the election. Accordingly, the
hearing officer found that the evidence the Petitioner
presented at the hearing should not be considered in
determining the validity of the election.4Additionally,the hearing officer concluded that even if the record
evidence were considered, Griffin was not a supervisor
or, alternatively, even if she was a supervisor, the
statement, although made, was isolated.With respect to the issue of the timeliness of the Pe-titioner™s evidence, the Petitioner contends that it sub-
mitted Woods™ affidavit (which explicitly delineates
Griffin™s threat that Berrian would be fired if the Em-
ployer prevailed in the election) to the Regional Direc-
tor before the close of the period for filing evidence
in support of its objections. The hearing officer found
that the evidence was not submitted prior to the expira-
tion of the time for filing objections. However, the
hearing officer did not contradict the Petitioner™s asser-
tion that the evidence was submitted prior to the time
set by the Regional Director for receiving evidence in
support of the objections. Indeed, there is nothing to
contradict the Petitioner™s assertion. Further, the Re-
gional Director considered the evidence in her inves-
tigation of this case. Her Order Directing Hearing does
not exclude the alleged threat from hearing, but rather
orders broadly that a hearing be held ‚‚for the purposes
of receiving testimony to resolve the issues raised by
the Petitioner™s Objections.™™ We conclude, therefore,
that the Regional Director received and considered the
Petitioner™s timely submitted evidence of a threat to
fire a union supporter, and determined that such evi-
dence raised substantial and material factual issues
warranting hearing. The threat allegation, therefore,
was properly before the hearing officer for consider-
ation, and is properly before the Board now.Turning to the merits of the Petitioner™s allegation,we find, contrary to the hearing officer, that it is undis-
puted that Griffin is a supervisor. The parties executed
a Stipulated Election Agreement providing that LPN
charge nurses are supervisors, and the Employer™s di-
rector of nursing testified that LPN Griffin was a su-
pervisor. We also find, contrary to the hearing officer,
that Griffin™s statement to Woods, on the night beforeVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00250Fmt 0610Sfmt 0610D:\NLRB\325.025APPS10PsN: APPS10
 251LAKEHAVEN NURSING HOME5The hearing officer acknowledged that Matchett discussed thisconversation with two other employees, but also found that she ‚‚didnot specify the contents™™ of the conversation. Matchett testified thatshe told two employees ‚‚about™™ her conversation with Sims; she
never actually testified about how much detail she told the two em-
ployees. Contrary to the hearing officer, we would infer from this
testimony that Matchett disseminated the objectionable interrogation
to two other employees.the election, that union supporter Berrian would befired if the Employer won the election constitutes an
objectionable threat that would reasonably tend to
interfere with Woods™ free choice in the election.B. Whether the Election Should Be Set AsideWe have found above that the Employer engaged inobjectionable conduct when Sims interrogated employ-
ees Mathis and Matchett, and when Griffin told em-
ployee Woods that another employee would be fired if
the Employer prevailed in the election. We now turn
to the issue of whether this misconduct warrants invali-
dating the election.‚‚In resolving the question of whether certain Em-ployer misconduct is de minimis with respect to affect-
ing the results of an election, the Board takes into con-
sideration the number of violations, their severity, the
extent of dissemination, the size of the unit, and other
relevant factors.™™ Caron International, 246 NLRB1120 (1979).The hearing officer™s findings with respect to thesefactors are not correct. The hearing officer found that
only two employees were affected by the interroga-
tions. Matchett testified, however, that she told two
other bargaining unit employees about her conversation
with Sims,5thus increasing to four the number of em-ployees aware of Sims™ objectionable conduct.The hearing officer also found that the Petitionerneeded four additional votes to win the election. How-
ever, it is clear from the revised tally of ballots that
a shift in as few as two votes would have changed the
election results from 21Œ24 against representation to
23Œ22 in favor of representation, with three determina-
tive challenged ballots.Finally, the hearing officer failed to recognize thata threat of discharge is highly coercive and one of the
most serious forms of employer misconduct. See, e.g.,
NLRB v. Jamaica Towing, 632 F.2d 208, 212Œ213 (2dCir. 1980).In sum, there were several incidents of objectionableconduct, including a serious threat, at least five em-
ployees were aware of the misconduct, and a change
in only a few votes could have altered the outcome.
In such circumstances, we cannot conclude that the
Employer™s misconduct was de minimis. Accordingly,
we shall set the election aside.[Direction of Second Election omitted from publica-tion.]VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00251Fmt 0610Sfmt 0610D:\NLRB\325.025APPS10PsN: APPS10
